DETAILED ACTION
	This Office action is in response to the amendment and election filed 3 December 2021.  By this amendment, claim 9 is amended; claims 11-20 are cancelled; claims 21-30 are new.  Claims 1-10 and 21-30 are currently pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-10 and new claims 21-30, in the reply filed on 3 December 2021 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 1 is objected to because of the following informalities:  incorrect grammar, last line.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the connection between the lead frame and the passive component/external connector.  Claims 2-10 depend directly or indirectly from claim 1 and thus also contain the above omission.
Claim 21 recites the limitation "the plurality of leads " in line 5.  Similarly, claim 30 recites the limitation "the plurality of leads " in line 5.  It is noted in claim 1, this limitation appears as “the plurality of leads of the lead frame” (emphasis added) in line 5.  For this reason, it is unclear whether Applicant intends the above limitations of claim 21 and claim 30 to refer to the plurality of leads of the lead frame, or if other (separate) leads are intended.  For the purposes of examination, the former is assumed.  Claims 22-29 depend directly or indirectly from claim 21.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 5-7, 9, 10, 21, 22, 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,193,624 B1 to Sohn (hereinafter “Sohn”).
Regarding independent claim 1, Sohn (Fig. 5) discloses a semiconductor package structure, comprising: a lead frame 3110 comprising a paddle 3111 and a plurality of leads 3112, the lead frame including a first surface and a second surface opposite to the first surface; and a passive component 3200 comprising an external connector 3220, a pattern of the external connector being corresponding to a pattern of the plurality of leads 3112 of the lead frame (Fig. 5).
Regarding independent claim 21, Sohn (Fig. 5) discloses a semiconductor package structure, comprising: a lead frame 3110 comprising a paddle 3111 and a plurality of leads 3112, the lead frame including a first surface and a second surface opposite to the first surface; and a passive component 3200 comprising at least two external connectors 3220, the at least two external connectors being electrically connected to at least two of the plurality of leads 3112 (Fig. 5).
Regarding claims 2 and 22, Sohn (Fig. 5) discloses the semiconductor package structure according to claims 1 and 21, further comprising at least one die 3120 disposed on the first surface of the lead frame.
Regarding claims 5 and 26, Sohn (Fig. 5) discloses the semiconductor package structure according to claims 1 and 25, wherein the plurality of leads 3112 are located at two sides of the paddle 3111 from a top view perspective (Fig. 5).
Regarding claim 6, Sohn (Fig. 5) discloses the semiconductor package structure according to claim 5, wherein a geometrical shape of the pattern of the plurality of leads 3112 matches a geometrical shape of the pattern of the external connector 3220/3151 of the passive component.
Regarding claim 7, Sohn (Fig. 5) discloses the semiconductor package structure according to claim 2, wherein the at least one die 3120 comprises a powerchip (col. 11, lines 22-25).
Regarding claim 9, Sohn (Fig. 5) discloses the semiconductor package structure according to claim 1, further comprising an insulation layer 3300 at the second surface of the lead frame (col. 12, line 60 - col. 13, line 14; col. 5, lines 15-20), wherein the external connector 3220/3151 further includes at least two connectors, and wherein the passive component is electrically connected to at least two of the plurality of leads through the at least two connectors penetrating the insulation layer 3300 (Fig. 5).
Regarding claim 10, Sohn (Fig. 5) discloses the semiconductor package structure according to claim 1, further comprising a dielectric layer 3140 encapsulating the at least one die and the lead frame.
Regarding claim 25, Sohn (Fig. 5) discloses the semiconductor package structure according to claim 21, wherein a geometrical shape of the pattern of the plurality of leads 3112 matches a geometrical shape of a pattern of the at least two external connectors 3220/3151 of the passive component.
Regarding claim 27, Sohn (Fig. 5) discloses the semiconductor package structure according to claim 21, further comprising an insulation layer 3300 at the second surface of the lead frame (col. 12, line 60 - col. 13, line 14; col. 5, lines 15-20), wherein the external connector 3220/3151 further includes at least two connectors, and wherein the passive component is electrically connected to at least two of the plurality of leads through the at least two external connectors penetrating the insulation layer 3300 (Fig. 5).
Regarding claim 28, Sohn (Fig. 5) disclose the semiconductor package structure according to claim 21, further comprising a surface finish layer 3300 disposed on the second surface of the lead frame 3110.
Regarding claim 29, Sohn (Fig. 5) disclose the semiconductor package structure according to claim 28, wherein the surface finish layer 3300 is in direct contact with the at least two external connectors 3220/3151.
Regarding independent claim 30, Sohn (Fig. 5) discloses a semiconductor package structure, comprising: a lead frame 3110 comprising a paddle 3111 and a plurality of leads 3112, the lead frame including a first surface and a second surface opposite to the first surface; and a passive component 3200 comprising at least two external connectors 3220, the passive component being electrically connected to at least two of the plurality of leads 3112 through the at least two external connectors 3220/3151; and a surface finish layer 3300 disposed on the second surface of the lead frame 3110, wherein the surface finish layer 3300 is in direct contact with the at least two external connectors 3220/3151.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 8, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn as applied to claims 1, 2, 22 above, and further in view of US 2020/0105703 A1 to Kim et al. (hereinafter “Kim”).
Regarding claims 3 and 23, Sohn discloses the semiconductor package structure according to claims 2 and 22, however fails to expressly disclose wherein the at least one die is disposed in a cavity of the paddle.  In the same field of endeavor, Kim (Fig. 9) discloses a semiconductor package structure including a die 121 disposed in a cavity 110H of a package die pad.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package structure of Sohn to include a die paddle with a cavity, the die disposed therein, for the purpose of utilizing an art recognized alternative package structure configuration.  Furthermore, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  Here, the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to the recited configuration, i.e., a die paddle with a cavity, and it appears that the die paddle would perform equally well shaped as disclosed by Sohn.  
Regarding claims 4 and 24, Sohn discloses the semiconductor package structure according to claims 2 and 23, however fails to expressly disclose wherein the at least one die is electrically connected to the first surface of the lead frame through a redistribution layer (RDL).  In the same field of endeavor, Kim (Fig. 9) discloses a semiconductor package structure including a die 121 electrically connected to the first surface of a lead frame 110 through a redistribution layer 142.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package structure of Sohn to include connection of the die to the lead frame through a redistribution layer for the purpose of package structure versatility enabling the accommodation of different types of die (Kim, ¶ 0038).  
Regarding claim 8, Sohn and Kim disclose the semiconductor package structure according to claim 4, Kim (Fig. 9) discloses further comprising a plurality of conductive pads defined on the RDL and configured to connect with a printed circuit board (Kim, ¶ 0038).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
25 March 2022



/LAURA M MENZ/Primary Examiner, Art Unit 2813